*286The opinion of the court was delivered by
Reed, J.
The bill was filed to get a reformation of a certain deed made, by the appellants to the respondent.
The appellants owned Raccoon island, in Lake Hopatcong; Megie was the agent of the appellants to improve the property and sell lots. The island was mapped into lots fronting on a road that runs through the island; the lots, one hundred feet in width, running back to the lake, excepting two tracts at the northeast end of the island. These were mapped as tracts A and B, and were not, on the first map, divided into building lots.
Bennett, the respondent, first agreed to buy a portion of tract B. Before he got his deed he agreed to buy the remaining portion of tract B and the adjoining building lot, mapped as lot number 22. The deeds for these purchases were delivered. It is the second of these deeds which the grantee wishes reformed.
He afterwards bought lot mapped as number 21, lying on the southwesterly side of lot number 20. He finally bought .lot number 20, lying to the southeast of lot number 21.
His claim is that when he bargained for the remnant of tract B and lot number 22 he was induced to think that lot number 22 extended along the lake front to a stake near a boulder, which stake in reality marked the southeasterly boundary of lot number 21. He says this stake was pointed out to him by Megie as the boundary of his intended purchase when he and Megie were standing at some distance from the stake.
Mr. Bennett also claims' that when he entered into the -'agreement for lot number 21, Mr. Megie also pointed out a stake as its southwesterly boundary, which stake was actually the southwest boundary of lot number 20, and that when he bought lot number 20 a stake was pointed out which was the boundary of lot number 19. So. he thought he was buying lots numbers 21 and 22 when he got his deed for lot number 22 and the remnant of tract B. He thought he was buying lot number 20. when he agreed to buy lot number 21, and that he was getting lot'nhmber 19 when he agreed to buy lot number 20. . ,-
*287As to the transaction at the time of the sale of the remnant of tract B and lot number 22, Mr. Megié states that while he and Bennett were together they did look across to see if they could see a stake and talked about it. He says that he has no recollection of pointing to the boulder as the place where the boundary stake was located. He denies the statement of Mr. Bennett in respect to his pointing out the stake at the time of the purchase of lot number 21. He says that he might have been on the line between lots numbers 18 and 19 when he sold lot number 20, but that he did not know the location of the lots. He says that Bennett said at the time, “ That is the stake,” and that he, Megie, supposed it was.
It appears that the land was wooded, the stakes obscure and access to them not easy. The evidence shows that both parties were mistaken as to the location of the mapped lots. Neither was mistaken as to the quantity of land which was to- be conveyed.
The tract B, although not at first laid out into building lots, seems to have been mapped at the time of the execution of the deed for the remnant and lot number 22. The property is described in this deed as being certain lots, giving their numbers, described on the second map of Eaccoon island. There was no mistake in respect to the fact that the grantee was to get the land as so mapped. There was no mistake in regard to the size or frontage of these lots. There was a mistake in respect to the distance to which the frontage of these lots extended westward.
Megie intended to sell the number of lots described. He did not intend to sell an additional lot.
Bennett intended to buy the lots described in the deed. He did not intend to buy an additional lot.
Megie was mistaken in regard to the location upon the ground of the southwesterly line of lot number 22. To speak more accurately, he was mistaken in judging of the distance which the lake frontage of the lots he sold extended. His mistake led Bennett into a similar error.
*288The case presents features very similar to those in Durant v. Bacot, 2 Beas. 202; S. C., 2 McCart. 411, in which case reformation was denied. But Bennett, under the facts here presented, would, on a bill filed for that purpose, have been entitled to a rescission of his contract. Rowley v. Flannelly, 3 Stew. Eq. 612; Pom. Spec. Perf. § 250; Waterm. Spec. Perf. § 366.
This would entitle him to recover the purchase-money paid. But this result would fail to put him in statu quo. He has, under the belief that he was the owner of lot number 19, expended much money in grubbing, filling and reclaiming the ground in front. He was permitted by Megie to do this without warning.
This condition of affairs comes within the control of the equitable doctrine enunciated in the case of McKelway v. Armour, 2 Stock. 115, and applied in later cases, including Anglescy v. Colgan, 17 Stew. Eq. 203, 210.
In the first-named case, a person who had built a house over on the lot of another by mistake, both owners being ignorant of the exact location of the line of division, was permitted to hold as much of the land as was covered by the house, upon making compensation for it.
By the decree in the present case, the complainant gets a deed for lot number 19. He will be permitted to retain his decree upon making compensation for this lot upon which he has made this expenditure of money; otherwise, the decree will be reversed.
The amount which we fix as compensation is $700.
It is admitted, however, that the decree should be amended in respect to the kind of deed which is to be given.
The decree should be so modified.
For reversal — The Chief-Justice, Depue, Dixon, Lippincott, Reed, Van Syokel, Bogert, Brown, Clement, Krueger, Smith — 11.
For affirmance — None.